

EXHIBIT 10.50
 
THIRD AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT
THIS THIRD AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT (this "Agreement")
is entered into as of April 8, 2013, by and among AFFYMETRIX, INC., a Delaware
corporation (the "Borrower"), the other Credit Parties signatory hereto, GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual
capacity, "GE Capital"), for itself and as agent for the Lenders (in such
capacity, the "Agent"), and the Lenders signatory hereto.  Unless otherwise
specified herein, capitalized terms used in this Agreement shall have the
meanings ascribed to them in the Credit Agreement (as hereinafter defined), as
amended.
                                                                                                                            
R E C I T A L S:
 
WHEREAS, Borrower, the other Credit Parties party thereto, the Agent and the
Lenders entered into that certain Credit Agreement, dated as of June 25, 2012
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the "Credit Agreement");
WHEREAS, the Events of Default set forth on Schedule A hereto (such Events of
Default, the "Specified Defaults") have occurred and are continuing or may
potentially have occurred and be continuing; and
WHEREAS, the Credit Parties have requested that the Agent and the Lenders party
hereto waive the Specified Defaults and amend certain provisions of the Credit
Agreement, and the Agent and each Lender party hereto agree to such waiver and
amendments upon the terms and subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.  Amendments.  Effective as of the Effective Time (as defined below):
(a)            Section 6.2 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
"6.2    Leverage Ratio.  The Credit Parties shall not permit the Leverage Ratio
as of any date set forth below to be greater than the maximum ratio set forth in
the table below opposite such date:
Date                                              Maximum Leverage Ratio
September 30, 2012                                              4.75:1.00
December 31, 2012                                               4.50:1.00
March 31, 2013                                                     4.50:1.00
June 30, 2013                                                        4.75:1.00
September 30, 2013                                              4.50:1.00
December 31, 2013                                               4.25:1.00
March 31, 2014                                                     4.25:1.00
June 30, 2014                                                        4.00:1.00
September 30, 2014                                              4.00:1.00
December 31, 2014                                               3.75:1.00
March 31, 2015                                                     3.75:1.00
June 30, 2015 and the                                          3.50:1.00
last day of each Fiscal
Quarter thereafter
"Leverage Ratio" shall be calculated in the manner set forth in Exhibit 4.2(b)."
(b)            Section 6.3 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
"6.3    Senior Leverage Ratio.  The Credit Parties shall not permit the Senior
Leverage Ratio as of any date set forth below to be greater than the maximum
ratio set forth in the table below opposite such date:


                             Date
                             September 30, 2012
                             December 31, 2012
                             March 31, 2013
                             June 30, 2013
                             September 30, 2013 December 31, 2013
                             March 31, 2014
                             June 30, 2014 and the
                             last day of each Fiscal
                             Quarter thereafter
Senior Maximum Leverage Ratio
2.00:1.00
1.80:1.00
1.80:1.00
1.80:1.00
1.75:1.00
1.75:1.00
1.60:1.00
1.50:1.00

 "Senior Leverage Ratio" shall be calculated in the manner set forth in Exhibit
4.2(b)."
(c)            Exhibit 1.8(e) of the Credit Agreement is hereby amended and
restated to read in its entirety as set forth on Exhibit 1.8(e) attached hereto.
(d)            Exhibit 4.2(b) of the Credit Agreement is hereby amended and
restated to read in its entirety as set forth on Exhibit 4.2(b) attached hereto.
2.  Limited Waiver.  Effective as of the Effective Time, as long as, after
giving effect to the amendments set forth in this Agreement, (i) the Credit
Parties are in compliance with the financial covenant set forth in Section 6.2
of the Credit Agreement for the measurement period ending on March 31, 2013 and
(ii) the Credit Parties are in compliance with the financial covenant set forth
in Section 6.3 of the Credit Agreement for the measurement period ending on
March 31, 2013, the Agent and each Lender party hereto hereby waive the
Specified Defaults; provided, that the foregoing waiver shall be limited
precisely as written and shall not be deemed or otherwise construed to
constitute a waiver of any other Default or Event of Default which does not
constitute a Specified Default now existing or hereafter arising.
3.  Conditions.  This Agreement shall be effective at the time (the "Effective
Time") that all of the following conditions precedent have been met as
determined by the Agent in its sole discretion:


(a)            Agent shall have received an executed signature page to this
Agreement from each Credit Party, the Agent and the Required Lenders; and
(b)            Agent shall have received, on behalf of each Lender signatory to
this Agreement, payment of a non-refundable amendment fee in an amount equal to
0.15% multiplied by the sum of such Lender's Revolving Loan Commitments and the
unpaid principal balance of the Term Loans held by such Lender, which amendment
fee shall be earned in full on the date hereof and shall be non-refundable once
paid.
4.  Representations and Warranties of Credit Parties.  In order to induce the
Agent and the Required Lenders to enter into this Agreement, each Credit Party
represents and warrants to Agent and each Lender (which representations and
warranties shall survive the execution and delivery of this Agreement), that:
(a)  the execution, delivery and performance by each Credit Party of this
Agreement has been duly authorized by all necessary corporate action and this
Agreement is a legal, valid and binding obligation of such Credit Party
enforceable against such Credit Party in accordance  with  its  terms,  except
 as  such  enforceability  may  be  limited  by  applicable bankruptcy,
insolvency, reorganization, receivership, moratorium and similar Laws relating
to or affecting the enforceability of creditors' rights generally, and except
that the availability of equitable remedies is subject to the discretion of the
courts (regardless of whether enforcement is sought in a proceeding at law or in
equity);
(b)  upon the effectiveness of this Agreement, all of the representations and
warranties contained in the Credit Agreement and in the other Loan Documents
(other than those which speak expressly only as of an earlier date) are true and
correct in all material respects on and as of the date of the effectiveness of
this Agreement after giving effect to this Agreement and the transactions
contemplated hereby;
(c)  neither the execution, delivery or performance of this Agreement by each
Credit Party nor the consummation of the transactions contemplated hereby or
thereby does or shall contravene, result in a breach of, or violate (i) any
provision of such Credit Party's certificate or articles of incorporation or
bylaws, or other organizational documents, (ii) any law or regulation, or any
order or decree of any court or government instrumentality, or (iii) any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Credit Party or any of its Subsidiaries is a party or by which such
Credit Party or any of its Subsidiaries or any of their property is bound,
except in any such case to the extent such conflict or breach has been waived by
a written waiver document, a copy of which has been delivered to Agent on or
before the date hereof or which could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; and
(d)  no Default or Event of Default exists or will result after giving effect to
this Agreement and the transactions contemplated hereby.
5.  Counterparts; Facsimile Signature.  This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Signature pages may
be detached from multiple separate counterpart and attached to a single
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
6.  Continuing Effect of the Credit Agreement.  Except as expressly set forth
herein, this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders or the Agent under the Credit Agreement and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle the Credit Parties to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement in similar or different circumstances.  This Agreement shall apply and
be effective only with respect to the provisions of the Credit Agreement
specifically referred to herein.  After the effectiveness of this Agreement, any
reference to the Credit Agreement shall mean the Credit Agreement as modified
hereby. This Agreement shall constitute a Loan Document.
7.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.
8.  Captions.  The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.
9.  Reaffirmation.  The Credit Parties signatory hereto hereby reaffirm their
guaranties of the Obligations and reaffirm that the Obligations are and continue
to be secured by the security interest granted by the Credit Parties in favor of
the Agent under the Guaranty and Security Agreement and all of the terms,
conditions, provisions, agreements, requirements, promises, obligations, duties,
covenants and representations of the Credit Parties under such documents and
agreements entered into with respect to the obligations under the Credit
Agreement are incorporated herein by reference and are hereby ratified and
affirmed in all respects by the Credit Parties.  Each Credit Party acknowledges
that all references to "Credit Agreement" and "Obligations" in the Loan
Documents shall take into account the provisions of this Agreement and be a
reference to the "Credit Agreement" and the "Obligations" as amended hereby.
                                                                                                          
(signature pages follow)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have cause this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
AFFYMETRIX, INC.


By:        /s/Timothy Barabe
Name: Timothy Barabe
Title: Executive Vice President and
Chief Financial Officer


USB CORPORATION


By:        /s/Timothy Barabe
Name: Timothy Barabe
Title: Chief Financial Officer


ANATRACE, INC.


By:        /s/Timothy Barabe
Name: Timothy Barabe
Title: Chief Financial Officer


EBIOSCIENCE HOLDING COMPANY, INC.


By:        /s/Timothy Barabe
Name: Timothy Barabe
Title: Vice President


EBIOSCIENCE, INC.


By:        /s/Timothy Barabe
Name: Timothy Barabe
Title: Vice President


[Signature Page to Third Amendment and Limited Waiver to Credit Agreement]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPRATION
as Agent


By:        /s/Andrew D. Moore
Name: Andrew D. Moore
Title: Authorized Signatory


[Signature Page to Third Amendment and Limited Waiver to Credit Agreement]

--------------------------------------------------------------------------------

Schedule A


Specified Defaults


1.
the potential Event of Default under Section 7.1(c) of the Credit Agreement
arising from the failure of the Credit Parties to comply with the financial
covenant set forth in Section 6.2 of the Credit Agreement for the measurement
period ending on March 31, 2013; and

2.
the Event of Default under Section 7.1(c) of the Credit Agreement arising from
the failure of the Credit Parties to comply with the financial covenant set
forth in Section 6.3 of the Credit Agreement for the measurement period ending
on March 31, 2013.

--------------------------------------------------------------------------------

                                                          Exhibit 1.8(e)


                                                          [see attached]

--------------------------------------------------------------------------------

                                                         EXHIBIT 1.8(e)
FORM OF EXCESS CASH FLOW CERTIFICATE
AFFYMETRIX, INC.
 
Date: _______________, 20__


This Excess Cash Flow Certificate (this "Certificate") is given by Affymetrix,
Inc., a Delaware corporation (the "Borrower"), pursuant to subsection 1.8(e) of
that certain Credit Agreement, dated as of June 25, 2012, by and among the
Borrower, the other Credit Parties, General Electric Capital Corporation, as
Agent, and the Lenders (as such agreement may be amended,  restated,
 supplemented  or  otherwise  modified  from  time  to  time,  the "Credit
Agreement"). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.
The officer executing this Certificate is a Responsible Officer of the Borrower
and as such is duly authorized to execute and deliver this Certificate on behalf
of the Borrower.  By executing this Certificate, such officer hereby certifies
to Agent, Lenders and L/C Issuers, on behalf of the Borrower, that:

(a) set forth on Exhibit A hereto is a correct calculation of Excess Cash Flow
of the Credit Parties and their Subsidiaries for the year ended [December 31,
20__] and a correct calculation of the required prepayment of

$__________________; and

(b) the calculation set forth on Exhibit A hereto is based on the audited
financial statements which have been delivered to Agent in accordance with
subsection 4.1(a) of the Credit Agreement.



                                                                                       
[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed by
one of its Responsible Officers as of the date first written above.
AFFYMETRIX, INC.


By: ___________________________
Name: ___________________________
Title: ___________________________
                                                                                                        
[Signature Page to Excess Cash Flow Certificate]

--------------------------------------------------------------------------------

EXHIBIT A
TO
EXCESS CASH FLOW CERTIFICATE


Excess Cash Flow is defined as follows
$___________
Less:             Scheduled principal payments with respectto Indebtedness
actually paid in cash
$___________
Net Interest Expense (per Exhibit 4.2(b) of the Credit Agreement) actually paid
in cash
$___________
Increase in Working Capital (defined below)
$___________
All cash losses (less cash gains) in respect of Rate Contracts deducted in
calculating net income (or loss) for such period
$___________
All non-cash losses or expenses (or plus non-cash income or gain) included or
deducted in calculating net income (or loss) for such period including, without
limitation, any non-cash loss or expense (or income or gain) due to the
application of FASB ASC 815-10 regarding hedging activity, FASB ASC 350
regarding impairment of goodwill, FASB ASC 480-10 regarding accounting for
financial instruments with debt and equity characteristics, non-cash foreign
currency exchange losses (or plus gains)  and non-cash expenses deducted as a
result of any grant of Stock or Stock Equivalents to employees, officers or
directors, but excluding any non-cash loss or expense (a) that is an accrual of
a reserve for a cash expenditure or payment to be made, or anticipated to be
made, in a future period or (b) relating to a write-down, write off or reserve
with respect to Accounts and Inventory except to the extent such write-down,
write off or reserve is related to a one-time GAAP-driven write-up of the
inventory of Bender MedSystems, Inc. and the inventory of eBioscience Holding
Company, Inc. and its Subsidiaries, in each case from cost-based to FMV-based as
determined by an independent valuation analysis
$___________
Fees and expenses incurred in connection with the negotiation, execution and
delivery on the Closing Date of the Loan Documents and Related Agreements and
consummation on the Closing Date of the Related Transactions, to the extent (i)
deducted in the calculation of net income (or loss) for such period, (ii) such
fees and expenses do not exceed $12,500,000 in the aggregate in any period of
four consecutive Fiscal Quarters and (iii) disclosed to Agent
$___________
Fees, settlement costs and expenses incurred in connection with any litigation
involving Borrower or any of its Subsidiaries, to the extent (i) deducted in the
calculation of net income (or loss) for such period, (ii) such fees and expenses
do not exceed $5,000,000 in the aggregate in any period of four consecutive
Fiscal Quarters and (iii) disclosed to Agent
$___________
Fees and expenses incurred in connection with Acquisitions (other than the
Acquisitions on the Closing Date) and Dispositions (other than Dispositions
permitted pursuant to Section 5.2(g) of the Credit Agreement) (in each case,
whether or not successful), to the extent (i) deducted in the calculation of net
income (or loss) for such period, (ii) such fees and expenses do not exceed
$5,000,000 in the aggregate in any period of four consecutive Fiscal Quarters
and (iii) disclosed to Agent
$___________
Fees and expenses incurred in connection with severance costs, relocation costs,
integration and facilities opening and closing costs, signing costs, retention
or completion bonuses, transition costs and restructuring charges or reserves
(including restructuring costs related to acquisition after the date hereof and
to closure and/or consolidation of facilities), to the extent (i) deducted in
the calculation of net income (or loss) for such period, (ii) such fees and
expenses do not exceed $7,000,000 in the aggregate in any period of four
consecutive Fiscal Quarters (provided, however, that such fees and expenses may
be equal to an amount not greater than $11,000,000 for any date of measurement
occurring on or after March 31, 2013 and on or prior to September 30, 2013 and
(iii) disclosed to Agent
$___________
Plus:                    Decrease in Working Capital
$___________
Excess Cash Flow
[50%/25%/0%]*
Prepayment percent
$___________
Subtotal:
$___________
Minus:                    Voluntary prepayments of Term Loans
$___________
Prepayment amount
$___________


[*Refer to Section 1.8(e) of the Credit Agreement for a determination of the
applicable prepayment percentage]
                                                                                                
Beg. of Period                                          End of Period
Current assets:                                                                 
   $___________                                        $__________
Less (to the extent included in current
assets):
Cash                                                                    $___________                                        $__________
Cash
Equivalents                                              $___________                                        $__________
Adjusted current
assets                                                    $___________                                        $__________
Current
liabilities:                                                                $___________                                        $__________
Less (to the extent included in current
Liabilities):


Revolving
Loans                                               $___________                                        $__________
Swing
Loans                                                      $___________                                        $__________
Current portion of
Indebtedness                   $___________                                        $__________
Adjusted current
liabilities                                                $___________                                        $__________
Working Capital (adjusted current assets
minus adjusted current
liabilities)                                     $___________                                        $__________
Decrease (Increase) in Working Capital (beginning of period minus end of period
Working Capital)  $__________


To the extent Holdings or any of its Subsidiaries consummates an acquisition
during such period, Beginning of Period Working Capital shall be recalculated on
a proforma basis to include Working Capital acquired in such acquisition.



--------------------------------------------------------------------------------

                                              Exhibit 4.2(b)


                                              [see attached]



--------------------------------------------------------------------------------



                                                        EXHIBIT 4.2(b)
                     FORM OF COMPLIANCE CERTIFICATE
                                                 AFFYMETRIX, INC.
                                                       Date: _______________,
20__
This Compliance Certificate (this "Certificate") is given by Affymetrix, Inc., a
Delaware corporation (the "Borrower"), pursuant to subsection 4.2(b) of that
certain Credit Agreement, dated as of June 25, 2012, by and among the Borrower,
the other Credit Parties, General Electric Capital Corporation, as Agent, and
the Lenders (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"). Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.
The officer executing this Certificate is a Responsible Officer of the Borrower
and as such is duly authorized to execute and deliver this Certificate on behalf
of the Borrower. By executing this Certificate, such officer hereby certifies to
Agent, the Lenders and the L/C Issuer, on behalf of the Borrower, that:
(a)            the financial statements delivered with this Certificate in
accordance with subsection 4.1(a) and/or 4.1(b) of the Credit Agreement are
correct and complete and fairly present, in all material respects, in accordance
with GAAP the financial position and the results of operations of the Borrower
and its Subsidiaries as of the dates of and for the periods covered by such
financial statements (subject, in the case of interim financial statements, to
normal yearend adjustments and the absence of footnote disclosure);
(b)            to the best of such officer's knowledge, each Credit Party and
each of their Subsidiaries, during the period covered by such financial
statements, has observed and performed all of their respective covenants and
other agreements in the Credit Agreement and the other Loan Documents to be
observed or performed by them, and such officer does not have knowledge of any
Default or Event of Default [except as specified on the written attachment
hereto];
(c)            Exhibit A hereto is a correct calculation of each of the
financial covenants contained in Article VI of the Credit Agreement; and
(d)          since the Closing Date and except as disclosed in prior Compliance
Certificates delivered to Agent, no Credit Party and no Subsidiary of any Credit
Party has:



--------------------------------------------------------------------------------




(i) changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
Subsidiary except as follows: ____________________________________;

(ii) acquired the assets of, or merged or consolidated with or into, any Person,
except as follows: _________________________________________________; or

(iii) changed its address or otherwise relocated, acquired fee simple title  to
 any  real  property  or  entered  into  any  real  property  leases,  except
 as  follows: ___________________________________________________.



Note:  Unless otherwise specified, all financial covenants are calculated for
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP and all calculations are without duplication.
                                                       [Signature Page Follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed by
one of its Responsible Officers as of the date first above written.
AFFYMETRIX, INC.


By: ___________________________
Name: ___________________________
Title: ___________________________


                                                           [Signature Page to
Compliance Certificate]

--------------------------------------------------------------------------------

                                                     EXHIBIT A TO
                                                             COMPLIANCE
CERTIFICATE
 
Covenant 6.1 Capital Expenditure Limit
 


For purposes of Covenant 6.1, Capital Expenditures are defined as follows:
The aggregate of all expenditures and obligations, for the relevant test period
set forth in Section 6.1 of the Credit Agreement, which should be capitalized
under GAAP
$___________
Less:       Net Proceeds from Dispositions and/or Events of Loss which a Credit
Party is permitted to reinvest pursuant to subsection 1.8(c) and which are
included above
$___________
To the extent included above, expenditures financed with cash proceeds from
issuances of Stock or Stock Equivalents (other than Disqualified Stock)
$___________
To the extent included above, all insurance proceeds and condemnation awards
received on account of any Event of Loss to the extent any such amounts are
actually applied to repair or reconstruct the damaged Property or Property
affected by the condemnation or taking in connection with such Event of Loss
$___________
To the extent included above, amounts paid as the purchase price for a Target in
a Permitted Acquisition
$___________
Capital Expenditures
$___________
Permitted Capital Expenditures
$___________
In Compliance
Yes/No

 





--------------------------------------------------------------------------------

Covenant 6.2 Leverage Ratio


Leverage Ratio is defined as follows:
 
Average of the sum of the aggregate balance of outstanding Revolving Loans and
Swing Loans as of the last day of each month in the twelve month (or shorter
period commencing on the Closing Date) period ended on the date of measurement
$_________  _
Plus:       L/C Reimbursement Obligations as of date of measurement, whether or
not then due and payable
$_________  _
Outstanding principal balance of the Term Loan as of date of measurement
$________  __
Principal portion of Capital Lease Obligations and Indebtedness secured by
purchase money Liens as of date of measurement
$________  __
Indebtedness evidenced by Convertible Notes as of date of measurement
$________  __
Earnouts (valued in accordance with GAAP)
$__________ 
Without duplication, all other Funded Indebtedness of Holdings and its
Subsidiaries as of date of measurement

$_________  _
Indebtedness
$________  __
Adjusted EBITDA for the twelve month period ending on the date of measurement
(per Exhibit B)
$___________
Leverage Ratio (Indebtedness (from above) divided by Adjusted EBITDA)
____________
Maximum Leverage Ratio
____________
In Compliance
Yes/No





--------------------------------------------------------------------------------

Covenant 6.3 Senior Leverage Ratio


Senior Leverage Ratio is defined as follows:
 
Indebtedness (per Covenant 6.2)
$___________
Less:          Without duplication, Subordinated Indebtedness, Convertible Notes
and Permitted Convertible Note Refinancings
$___________
Senior Indebtedness
$___________
Adjusted EBITDA for the twelve month period ending on the date of measurement
(per Exhibit B)
$___________
Senior Leverage Ratio (Senior Indebtedness (from above) divided by Adjusted
EBITDA)
____________
Maximum Senior Leverage Ratio
____________
In Compliance
Yes/No


--------------------------------------------------------------------------------

Covenant 6.4 Fixed Charge Coverage


Fixed Charge Coverage is defined as follows:
 
Cash Flow (per Exhibit B)
$_____     ____
Fixed Charges:1
 
Net Interest Expense (per Exhibit B)
$_______     __
Plus:            Scheduled principal payments of Indebtedness (other than the
Convertible Notes) during such period
$________     _
Restricted Payments described in subsection 5.11(b) paid in cash during such
period
$_______     __
Fixed Charges
$_______     __
Fixed Charge Coverage (Cash Flow divided by Fixed Charges)
______  __     _
Required Fixed Charge Coverage
_______  _     _
In Compliance
Yes/No



--------------------------------------------------------------------------------

1            For purposes of calculating Fixed Charge Coverage Ratio as of any
date on or prior to June 30, 2013, Fixed Charges shall be calculated as follows:
 
a.            Net Interest Expense shall be calculated in accordance with
Exhibit B.
 
b.             Scheduled principal payments of (i) the Term Loan shall be deemed
to be $8,500,000 for each such measurement period, (ii) Prior Indebtedness shall
be deemed to be zero for each such measurement period and (iii) all other
Indebtedness shall be calculated using the actual amounts in respect thereof
during each such measurement period.
 
c.            Restricted Payments described in subsection 5.11(b) of the Credit
Agreement shall be calculated using the actual amounts paid in cash in respect
thereof during each such measurement period.
1            For purposes of calculating Fixed Charge Coverage Ratio as of any
date on or prior to June 30, 2013, Fixed Charges shall be calculated as follows:


a.            Net Interest Expense shall be calculated in accordance with
Exhibit B.
b.            Scheduled principal payments of (i) the Term Loan shall be deemed
to be $8,500,000 for each such measurement period, (ii) Prior Indebtedness shall
be deemed to be zero for each such measurement period and (iii) all other
Indebtedness shall be calculated using the actual amounts in respect thereof
during each such measurement period.


c.            Restricted Payments described in subsection 5.11(b) of the Credit
Agreement shall be calculated using the actual amounts paid in cash in respect
thereof during each such measurement period.

--------------------------------------------------------------------------------

EXHIBIT B TO
COMPLIANCE CERTIFICATE
Calculation of EBITDA
 
EBITDA is defined as follows:
 
Net income (or loss) for the applicable period of measurement of the Borrower
and its Subsidiaries on a consolidated basis determined in accordance with GAAP,
but excluding: (a) the income (or loss) of any Person which is not a Subsidiary
of the Borrower, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries in cash
by such Person during such period and the payment of dividends or similar
distributions by that Person is not at the time prohibited by operation of the
terms of its charter or of any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Person; (b) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the Borrower or is merged into or consolidated with the Borrower or any of
its Subsidiaries or that Person's assets are acquired by the Borrower or any of
its Subsidiaries; (c) the proceeds of any life insurance policy; (d) gains or
losses from the sale, exchange, transfer or other disposition of Property or
assets not in the Ordinary Course of Business of the Borrower and its
Subsidiaries, and related tax effects in accordance with GAAP; and (e) any other
extraordinary gains or losses of the Borrower or its Subsidiaries, and related
tax effects in accordance with GAAP
$___________
Plus:       All amounts deducted in calculating net income (or loss) for
depreciation or amortization for such period
$___________
Interest expense (less interest income) deducted in calculating net income (or
loss) for such period
$___________
All taxes on or measured by income to the extent deducted in calculating net
income (or loss) for such period
$___    _____
All losses (less gains) in respect of Rate Contracts deducted in calculating net
income (or loss) for such period
$__   _______
All non-cash losses or expenses (or minus non-cash income or gain) included or
deducted in calculating net income (or loss) for such period including, without
limitation, any non-cash loss or expense (or income or gain) due to the
application of FASB ASC 815-10 regarding hedging activity, FASB ASC 350
regarding impairment of goodwill, FASB ASC 480-10 regarding accounting for
financial instruments with debt and equity characteristics, non-cash foreign
currency exchange losses (or minus gains)  and non-cash expenses deducted as a
result of any grant of Stock or Stock Equivalents to employees, officers or
directors, but excluding any non-cash loss or expense (a) that is an accrual of
a reserve for a cash expenditure or payment to be made, or anticipated to be
made, in a future period or (b) relating to a write-down, write off or reserve
with respect to Accounts and Inventory except to the extent such write-down,
write off or reserve is related to a one-time GAAP-driven write-up of the
inventory of Bender MedSystems, Inc. and the inventory of eBioscience Holding
Company, Inc. and its Subsidiaries, in each case from cost-based to FMV-based as
determined by an independent valuation analysis
$_______    _
Fees and expenses incurred in connection with the negotiation, execution and
delivery on the Closing Date of the Loan Documents and Related Agreements and
consummation on the Closing Date of the Related Transactions, to the extent (i)
deducted in the calculation of net income (or loss) for such period, (ii) such
fees and expenses do not exceed $12,500,000 in the aggregate in any period of
four consecutive Fiscal Quarters and (iii) disclosed to Agent
$_______    _
Fees, settlement costs and expenses incurred in connection with any litigation
involving Borrower or any of its Subsidiaries, to the extent (i) deducted in the
calculation of net income (or loss) for such period, (ii) such fees and expenses
do not exceed $5,000,000 in the aggregate in any period of four consecutive
Fiscal Quarters and (iii) disclosed to Agent
$_______    _
Fees and expenses incurred in connection with Acquisitions (other than the
Acquisitions on the Closing Date) and Dispositions (other than Dispositions
permitted pursuant to Section 5.2(g) of the Credit Agreement) (in each case,
whether or not successful), to the extent (i) deducted in the calculation of net
income (or loss) for such period, (ii) such fees and expenses do not exceed
$5,000,000 in the aggregate in any period of four consecutive Fiscal Quarters
and (iii) disclosed to Agent
$______   ___
Fees and expenses incurred in connection with severance costs, relocation costs,
integration and facilities opening and closing costs, signing costs, retention
or completion bonuses, transition costs and restructuring charges or reserves
(including restructuring costs related to acquisition after the date hereof and
to closure and/or consolidation of facilities), to the extent (i) deducted in
the calculation of net income (or loss) for such period, (ii) such fees and
expenses do not exceed $7,000,000 in the aggregate in any period of four
consecutive Fiscal Quarters (provided, however, that such fees and expenses may
be equal to an amount not greater than $11,000,000 for any date of measurement
occurring on or after March 31, 2013 and on or prior to September 30, 2013) and
(iii) disclosed to Agent
$_____   ____
EBITDA2
$________



2 EBITDA for any period set forth below shall be deemed to equal the amount set
forth below for such period:


Period and EBITDA:
Calendar quarter ending September 30, 2011: $15,050,000
Calendar quarter ending December 31, 2011: $9,990,000
Calendar quarter ending March 31, 2012: $13,570,000
Calendar quarter ending June 30, 2012: The sum, without duplication, of the
EBITDA of the Borrower and the Acquired Business for such calendar quarter
 

--------------------------------------------------------------------------------

Calculation of Adjusted EBITDA
 
EBITDA for the applicable period of measurement
$______   ____
Plus:   with respect to any Target owned, directly or indirectly, by the Credit
Parties for which the total consideration paid or payable (including without
limitation, all transaction costs, assumed Indebtedness and Liabilities
incurred, assumed or reflected on a consolidated balance sheet of the Credit
Parties and their Subsidiaries after giving effect to such Acquisition and the
maximum amount of all deferred payments, including earnouts but excluding any
Stock of the Borrower) was greater than or equal to $3,000,000 and for which the
Agent has received financial statements pursuant to subsection 4.1(b) for less
than twelve (12) months, Pro Forma EBITDA allocated to each month prior to the
acquisition thereof included in the trailing twelve (12) month period for which
Adjusted EBITDA is being calculated;
$_______   ___
Minus: with respect to any Material Disposition consummated within the period in
question, positive EBITDA (if any) attributable to the Subsidiary, profit
centers, or other asset which is the subject of such Material Disposition from
the beginning of such period until the date of consummation of such Material
Disposition
$________   __
Adjusted EBITDA
$__________


"Pro Forma EBITDA" means, with respect to any Target, EBITDA for such Target for
the most recent twelve (12) month period preceding the acquisition thereof,
adjusted by verifiable expense reductions, including excess owner compensation,
if any, which are expected to be realized, in each case calculated on month by
month basis by the Credit Parties and consented to by the Agent and Required
Lenders. [Note: If more than one Target has been acquired, attach calculations
of Pro Forma EBITDA for each Target]


"Material Disposition" means any Disposition for which the total consideration
received by the Borrower or any of its Subsidiaries (including, without
limitation, all transaction costs, transferred Indebtedness and Liabilities
repaid, transferred or no longer reflected on a consolidated balance sheet of
the Credit Parties and their Subsidiaries after giving effect to such
Disposition and the maximum amount of all deferred payments, including earnouts)
exceeds $3,000,000.
 

 

--------------------------------------------------------------------------------

Calculation of Cash Flow
EBITDA for the applicable period of measurement
$___   _______
Less:    Unfinanced Capital Expenditures (per Exhibit B)
$____   ______
Taxes on or measured by income paid or payable in cash during such period1
$_____     ____
Cash Flow (used in calculation of Excess Cash Flow and Fixed Charge Coverage)2
$_______   ___


1 Taxes on or measured by income paid or required to be paid in cash ("Cash
Taxes") (a) for the measurement period ending on September  30, 2012, shall
equal Cash Taxes during the period from July 1, 2012 through September 30, 2012
multiplied by 4.0, (b) for the measurement period ending on December 31, 2012,
shall equal Cash Taxes during the period from July 1, 2012 through December 31,
2012 multiplied by 2.0, and (c) for the measurement period ending on March 31,
2013, shall equal Cash Taxes during the period from July 1, 2012 through March
31, 2013 multiplied by 1.33.
2 Unfinanced Capital Expenditures for any period below shall be deemed to equal
the amount set forth below for such period:
 
Period                                                                                                                        
       Unfinanced Capital Expenditures
 
Calendar quarter ending September 30,
2011                             $1,856,000
Calendar quarter ending December 31,
2011                               $5,104,000
Calendar quarter ending March 31,
2012                                        $2,782,000
Calendar quarter ending June 30,
2012                                             The sum, without duplication,
of the Unfinanced Capital Expenditures of the Borrower and the Acquired Business
for such calendar quarter



--------------------------------------------------------------------------------

Calculation of Net Interest Expense
Net Interest Expense1:
 
Gross interest expense for such period paid or required to be paid in cash
(including all commissions, discounts, fees and other charges in connection with
letters of credit and similar instruments and net amounts paid or payable and/or
received or receivable under permitted Rate Contracts in respect of interest
rates) for Holdings and its Subsidiaries on a consolidated basis
$___     ______
Less:            Interest income for such period
$_____     ____
Net Interest Expense (used in calculation of Fixed Charge Coverage and Excess
Cash Flow)
$_______     __


1            Net Interest Expense (a) for the measurement period ending on
September  30, 2012, shall equal Net Interest Expense during the period from
July 1, 2012 through September 30, 2012 multiplied by 4.0, (b) for the
measurement period ending on December 31, 2012, shall equal Net Interest Expense
during the period from July 1, 2012 through December 31, 2012 multiplied by 2.0,
and (c) for the measurement period ending on March 31, 2013, shall equal Net
Interest Expense during the period from July 1, 2012 through March 31, 2013
multiplied by 1.33.

--------------------------------------------------------------------------------

Calculation of Unfinanced Capital Expenditures
The aggregate of all expenditures and other obligations for the twelve month
period ending on the last day of the month covered by such financial statements
which should be capitalized under GAAP
$___________
Less:      Net Proceeds from Dispositions and/or Events of Loss which a Credit
Party is permitted to reinvest pursuant to subsection 1.8(c) and which are
included above
$____  ______
To the extent included above, expenditures financed with cash proceeds from
issuances of Stock or Stock Equivalents (other than Disqualified Stock)
$___________
To the extent included above, all insurance proceeds and condemnation awards
received on account of any Event of Loss to the extent any such amounts are
actually applied to repair or reconstruct the damaged Property or Property
affected by the condemnation or taking in connection with such Event of Loss
$___________
To the extent included above, amounts paid as the purchase price for a Target in
a Permitted Acquisition
$___________
Capital Expenditures
$___________
Less:      Portion of Capital Expenditures financed under Capital Leases or
other Indebtedness (Indebtedness, for this purpose, does not include drawings
under the Revolving Loan Commitment)
$___________
Unfinanced Capital Expenditures (used in calculation of Cash Flow)
$___________